Hutcheson, J.
1. Although the charter of a city may confer upon the municipal authorities the right to pave streets in such municipality, nevertheless the municipality can not assess and collect the cost of such pave- ■ ment, or any part thereof, upon the owner of abutting property unless that power and authority, in addition to the power to pave the streets, is given expressly or by necessary implication in the charter of the city. 11 Enc. Dig. Ga. R. 741.
2. Nor will the passage of an ordinance subsequently to the completion of the work of paving authorize the municipality to collect from abutting property owners the cost of the paving or any part thereof, or estop the property owners from attacking the assessment.
3. The judge erred in denying the prayers of the petition.

Judgment reversed.


All the Justices concur.